UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7411



KEVIN SILER,

                                               Plaintiff - Appellant,

          versus

EUGENE NUTH, Warden, M.C.A.C.; RICHARD LANHAM,
Commissioner of Correction; ARCHIE GEE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-96-323-
MJG)


Submitted:     January 9, 1997             Decided:   February 5, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Kevin Siler, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and motion under Fed. R.

Civ. P. 60(b). We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Siler v. Nuth, No. CA-96-323-
MJG (D. Md. Aug. 12, 1996; Sept. 20, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2